Citation Nr: 1434660	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating in excess of 20 percent for residuals of a right knee injury, prior to July 26, 2006.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to July 21, 2009. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for residuals of a right knee injury and assigned an initial 20 percent rating effective June 5, 1989. 

In March 1997, the Board remanded this matter for further development. 

In September 1999, the Board granted entitlement to an effective date of July 14, 1986 for service connection for the right knee disability. The RO effectuated this award in a January 2000 rating action.

In a December 2006 rating decision, a 100 percent rating was granted for the Veteran's right knee disability effective July 26, 2006 and a 30 percent rating was assigned to the right knee disability from September 1, 2007.

In a January 2009 rating decision, a 60 percent rating was assigned to the right knee disability, effective September 1, 2007.

In September 2009, the Board remanded this issue to the RO. 

The Veteran presented testimony at Board hearings at the RO (Travel Board hearings) in October 1996 and February 2010. Transcripts of both hearings are associated with the claims file. Subsequent to the hearings, the Veterans Law Judge (VLJ) from the first hearing and the Acting VLJ from the second hearing left the employ of the Board. The Board offered the Veteran another opportunity for a hearing before the Board after the last board hearing. 

At the February 2010 Travel Board hearing, the Veteran stated on the record that he wished to withdraw the appeal of the claim of entitlement to a disability rating in excess of 60 percent for residuals of a right knee injury, from September 1, 2007.  In addition, he raised the issue of entitlement to TDIU due to his service-connected right knee disability. He asserted that he stopped working in 1986 and in 2006 due to his right knee disability. The Veteran's statements raised the issue of entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2010 the Board dismissed the appeal with regard to the right knee rating since July 21, 2006; and remanded the remaining issues. 

By rating action in March 2012 entitlement to TDIU was granted from July 21, 2009.

In August 2012, the Veteran was advised that the Acting Veterans Law Judge who had conducted the February 2010 hearing had left the Board.  He was offered an opportunity for another hearing; but was told that if he did not respond within 30 days, it would be presumed that he did not want another hearing. He responded in September 2012, that he had not yet decided whether he wanted another hearing and asked for more time to obtain another representative and seek advice as to whether to have another hearing.  

Later that month he was advised that the Board was providing him with an additional 60 days to respond.  In letters in October 2012, the Board advised him of his options for representation and that he was being given 30 days to indicate his desires for representation and a new hearing.  He was again advised that if he did not respond within 30 days, it would be presumed that he did not want another hearing or new representation. He has not responded.

In December 2012 the Board remanded the appeal for further development including a retrospective VA evaluation with regard to the right knee rating. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). For the reasons discussed below, not all of the December 2012 Board remand directives were met; therefore, an additional remand is necessary. 

The December 2012 Board Remand instructed that, the Veteran should be afforded an evaluation to obtain a retrospective opinion regarding functional impairment during the period from July 1986 to July 2006.  The examiner was to review the claims folder, interview the Veteran, and provide an opinion as to the degree of additional limitation of motion in the Veteran's right knee during the period from July 1986 to July 2006; due to weakened movement, excess fatigability, incoordination, flare-ups and pain.  The examiner was to base this opinion on a current evaluation, the Veteran's reports of his symptoms during the period between 1986 and 2006, and the evidence in the claims folder.

In January 2013 a VA nurse practitioner interviewed the Veteran, but determined that there "are no notes or ROM [range of motion] studies available during the stated time frame to support such determination-all means to support an opinion have been exhausted..."

However, the extensive 5 volume claims file reveals numerous notes and ROM studies, both private and VA during the period at issue; in addition the examiner could have solicited information from the Veteran, who is competent to report his history and symptoms.  As there has not been substantial compliance with the Board's remand, another remand is necessary.

Accordingly, the appeal is remanded for the following:

1.  The Veteran should be afforded a retrospective VA evaluation, preferably by an orthopedist, to assess the extent of functional impairment during the period from July 1986 to July 2006.  The examiner should interview the Veteran and review the claims folder.

The examiner should provide an opinion as to the degree of additional limitation of motion in the Veteran's right knee during the period from July 1986 to July 2006; due to weakened movement, excess fatigability, incoordination, flare-ups and pain.  

These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should base this opinion on the current evaluation, the Veteran's reports of his symptoms during the period between 1986 and 2006, and the evidence in the claims folder.

The examiner is advised that the Veteran is competent to report his symptoms and history.

If an opinion cannot be provided without resort to speculation; the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of scientific knowledge or whether additional evidence would permit the opinion to be provided.

2.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


